Citation Nr: 1242013	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  09-11 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO) 
in Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel




INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from February 1968 to March 1972.  His decorations include those of the Vietnam Service Medal, the Vietnam Campaign Medal and the Combat Action Ribbon.  His service in the Republic of Vietnam is shown to have extended from August 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the RO.  

A review of the Veteran's Virtual VA electronic claims file reveals no additional records.



FINDING OF FACT

The currently demonstrated bilateral sensorineural hearing loss disability is shown as likely as not to be due to the Veteran's exposure to harmful noise levels in connection with duties serving with an artillery unit including in connection with combat with the enemy in the Republic of Vietnam.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by a bilateral sensorineual hearing loss is due to disease or injury that was incurred in active service.  38 U.S.C.A.§ 1110,1131, 5107 (West 2002);  38 C.F.R.§ 3.102, 3.303 (2012).  



REASONS AND BASES FOR THE FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  

To the extent that action taken hereinbelow is fully favorable to the Veteran, further discussion of VCAA is not required at this time.  

The Veteran asserts that his exposure to loud noise while in service has caused the development of a bilateral hearing loss.  

Specifically, the Veteran asserts that, during his service in the Republic of Vietnam, he was exposed to excessive noise levels due to the firing of small arms, rifles, howitzers and rockets as well as helicopter noise.  He reported suffering from perforated ear drums due to the exposure to artillery fire.  

The Veteran's service treatment records reflect no complaints, findings, or diagnoses of bilateral hearing loss or perforated ear drums.  

On entrance examination in February 1968, a pure tone thresholds were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
5
5
LEFT
5
5
10
15
10

On discharge examination in March 1972, a pure tone thresholds were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
15
LEFT
20
10
15
15
20

Thus, these examinations reflect a decrease in auditory thresholds, including 6000 Hertz where decibel losses of 55 and 40 were noted in the right ear and left ear, respectively.  See 38 C.F.R. § 3.385 (2012).  

Following service, private examination reports clearly document a current hearing loss disability requiring the use of hearing aids.  The Veteran was afforded a VA audiological examination in August 2007 when he was found to have a moderately severe to profound sensorineural hearing loss in the right ear and moderate to severe sensorineural hearing loss on the left.  

The examiner, an audiologist, concluded that the Veteran's current hearing loss was less likely than not related to service because the Veteran's hearing was within normal limits at the time of enlistment and discharge.   

The Board notes, however, that the absence of in-service evidence of hearing loss disability is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Subsequent to this examination, the Veteran submitted a statement dated in June 2009 indicating that he underwent evaluation by a physician at the New Albany (Louisville) VA Medical Center (VAMC) in May 2009.  He reported that the physician examined his ear and indicated to him that his right eardrum had been perforated sometime in the past.  

The Veteran indicated that he was scheduled for an evaluation by an ear, nose, and throat physician in June 2009 and expressed the belief that the perforated eardrum was incurred in service and was the cause of his current hearing loss.   
	
While the VA examiner based his opinion in this case on the fact that the Veteran's hearing was within normal limits at the time of his discharge from service, this rationale did not address the significance of the decibel losses of 55 and 40 recorded at 6000 Hertz for the right ear and left ear, respectively at that time.  

Moreover, the VA examiner did not fully assess the Veteran's credible lay assertions of experiencing eardrum perforations of due to noise exposure in service and having hearing problems that began on the basis of such noise exposure in service.  

After carefully reviewing the entire record, the Board finds the evidence to be in relative equipoise in showing that the current hearing loss disability as likely as not is due to a pattern of exposure to excessive and harmful noise levels that began during service, including in connection with his combat service in the Republic of Vietnam.  

In resolving all reasonable doubt in the Veteran's favor, service connection for the bilateral hearing loss disability is warranted.  


ORDER

Service connection for the bilateral hearing loss disability is granted.  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


